Case 1:10-cv-09650-RMB-GWG Document 469-1 Filed 04/03/20 Page 1 of 4




                      Exhibit 1
    Case 1:10-cv-09650-RMB-GWG Document 469-1 Filed 04/03/20 Page 2 of 4




                             UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF NEW YORK
UNITED STATES OF AMERICA and the
STATE OF NEW YORK

ex rel. JUNE RAFFINGTON,
                                                      Case No. 10-cv-9650 (RMB)
       PLAINTIFFS,
                                                      DECLARATION OF
       v.                                             JOEL S. BAUMAN, MD

BON SECOURS HEALTH SYSTEM, INC.,
BON SECOURS NEW YORK HEALTH
SYSTEM, and SCHERVIER LONG TERM
HOME HEALTH CARE PROGRAM,

          DEFENDANTS.

Under 28 U.S.C. § 1746, I, Joel S. Bauman, MD, affirm:

      1.       My name is Joel S. Bauman.

     2.        I am over the age of eighteen and am competent to testify regarding the matters

discussed in this Declaration.

     3.        I am a board-certified internal medicine physician who specializes in geriatrics

and palliative care.

     4.        I have been retained by the Plaintiffs in this case to author an expert report and

provide expert testimony.

      5.       Over the course of my thirty-four year career as a geriatrician and palliative care

physician, I have provided clinical care at several Massachusetts hospitals, held academic

appointments at Harvard Medical School and the University of Massachusetts Medical School,

and served as Chief Medical Officer of VNA Care, a nonprofit home health care organization.

      6.       I am currently employed by the UMass Memorial Medical Center in Worcester,

MA as a Palliative Care Physician.




                                                 1
    Case 1:10-cv-09650-RMB-GWG Document 469-1 Filed 04/03/20 Page 3 of 4




     7.         UMass Memorial Medical Center has initiated a Surge Plan in response to the

COVID-19 pandemic.

     8.         In the medical community, "surge" describes the steps taken by a hospital or other

facility to provide adequate medical evaluation and care during events that exceed the limits of

standard medical infrastructure.

     9.         UMass Memorial Medical Center's Surge Plan involves the creation of several

new specialized units devoted exclusively to the care of patients with COVID-19. In order to

adequately staff those units, meet the growing demand, and provide quality care to all

patients- those suffering from COVID-19 as well those in need of hospital services for other

reasons- all UMass Memorial Medical Center physicians have been pressed into additional

service, or advised that they may be in the coming days and weeks.

      10.       I was pressed into service under the Surge Plan on March 25, 2020.

      11.       Under the Surge Plan, my hospital shifts have been extended to twelve hours and

substantially increased in frequency, including over the weekends.

      12.       Given my expertise as a palliative care physician, I have also been asked by

hospital leadership to devise a plan to extend palliative care programming into community

settings. This work is in addition to the heavier clinical load I am now carrying.

      13.       Until my duties under the Surge Plan are reduced, I will not be able to complete

the Expert Report I was retained to write by the current deadline of April 24, 2020.

      14.       UMass Memorial Medical Center has not given any indication as to when the

Surge Plan will end or be modified in such a way that permits my schedule to return to normal.

          15.   Given the uncertainty within the public health community as to when the spread

of COVID-19 will peak and then begin to decline-and in light of the fact that every state is at a



                                                 2
    Case 1:10-cv-09650-RMB-GWG Document 469-1 Filed 04/03/20 Page 4 of 4




different point on the COVID-19 curve-I am unable to provide an estimate as to when UMass

Memorial Medical Center will see a decline in demand sufficient to warrant ending the Surge

Plan.

        The foregoing is based upon my personal knowledge, and I declare under penalty of

perjury that the statements above are true and correct.




    Date: April 2, 2020
    Worcester, MA
